 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HINES,                                  No. 2:17-CV-1634-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    VA MATHER MEDICAL CENTER,
15                      Defendant.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action. Defendant has filed a

18   motion to dismiss, noticed for hearing on December 5, 2018. On the court’s own motion, the

19   hearing is rescheduled to January 9, 2019, before the undersigned in Redding, California. The

20   parties may appear telephonically through CourtCall. The initial scheduling conference set for

21   November 28, 2018, is vacated pending resolution of defendants’ motion to dismiss.

22                 IT IS SO ORDERED.

23

24   Dated: November 1, 2018
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
